                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

AZAR SADEGHI,                                 )
                          Plaintiff,          )
                                              )     No. 1:19-cv-1029
-v-                                           )
                                              )     Honorable Paul L. Maloney
ROSEMARIE AQUILINA,                           )
                          Defendant.          )
                                              )

                                       JUDGMENT

      The Court has dismissed all pending claims. As required by Rule 58 of the Federal

Rules of Civil Procedure, JUDGMENT ENTERS. This is a final order.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: February 11, 2020                                 /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
